DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-27, 31-32, and 35-36, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 2014/0240582).
In respect to claims 17-19, 24, 31, and 36, Hasegawa discloses a reflective security element comprising a retroreflective layer 13 and a birefringent layer 101A/101B/101C arranged in a structural manner on the retroreflective layer 13 (0065; Fig. 2a), wherein the birefringent layer is configured in the structural manner to form patterns/characters/coding, configured as different orientations of liquid crystals “liquid crystal layer”; the security element may be provided on substrate 11 “data carrier”.
In respect to claim 20-23, Hasegawa discloses that the retroreflective layer 13 may be comprised of a multi-reflective microprismatic layer or a focusing single-reflective spherical mirror (0076-0081).
In respect to claim 25, Hasegawa discloses that the liquid-crystal layer may be formed above an alignment layer 14 (0068, Fig. 3).
In respect to claim 26, Hasegawa implicitly discloses use of a quarter wave liquid crystal, which one of ordinary skill knows to orient a linear polarized wave at perpendicularly, thus making it invisble/visible completely (0123) (see arguments below).
In respect to claims 27 and 32, Hasegawa discloses that the security element may appear colorless “invisible” in unpolarized light, and become visible through a polarizing plate (0049).
In respect to claim 35, Hasegawa disclose a carrier 11 and characters formed thereon (Fig. 2A), which is structurally indistinct from a “license plate”, which is only different in intended use.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0240582).
Although the incorporated references are believed to disclose the particular ranges, the ranges would be obvious to one of ordinary skill in the art. The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting known types of retroreflectors to be a particular dimension to best suit their purpose.  Furthermore, the ranges disclosed are extensive and there is no specificity in the Specification.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0240582), above, and further in view of Retroreflector (Wikipedia).
Hasegawa does not disclose a spherical gradient-index lens however, Retroreflector (Wikipedia), teaches a Luneburg lens (the same type claimed and disclosed in the Specificaiton as a spherical gradient-index lens) and modifying the retroreflective spherical lenses taught in Hasegawa to be gradient-index lenses would be obvious in view of Retroreflector (Wikipedia), since “The spherical aberration problem with the spherical cat's eye can be solved in various ways, one being a spherically symmetrical index gradient within the sphere, such as in the Luneburg lens design. Practically, this can be approximated by a concentric sphere system.*”  
*Bernacki, Bruce E.; Anheier, Norman C.; Krishnaswami, Kannan; Cannon, Bret D.; Binkley, K. Brent (2008). "Design and fabrication of efficient miniature retroreflectors for the mid-infrared". SPIE Defense & Security Conference 2008, Infrared Technology and Applications. Proc. SPIE 6940. XXXIV (30).

Claims 28-30 and 34-35, are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0240582) in view of Tomkins (US 2014/0232974).
In respect to claims 28-30, Hasegawa substantially discloses the invention, including use of the reflective layer also as a hologram, which is below the liquid crystal layer (0063), but not explicitly that it is used as an alignment layer for the liquid crystal layer, however Tomkins teaches providing a liquid crystal sheet 225 above an alignment pattern, wherein the alignment pattern comprises a diffractive element 229 (0048; Fig. 2B); the diffractive elements may from a hologram, including a reflecting surface such as metal (0007). It would have been obvious to provide the structured birefringent layer taught in Hasegawa as a diffractive element (e.g. hologram) in view of Tompkins to provide a greater level of security with combined liquid crystal and holographic effects (0007). Tompkins teaches first depositing the diffractive element (hologram) 901, and then applying the liquid crystal sheet thereover 905 (Fig. 9); the liquid crystal aligns according to the grooves of the diffractive structure, as the grooves propagate through the liquid crystal (0048; Fig. 9). Regardless, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In respect to claim 34, Hasegawa discloses that the birefringent layer is preferably formed of a liquid-crystal compound (0083), but do not explicitly disclose a nematic liquid crystal, however, Tompkins teaches a similar invention wherein a similar liquid crystal layer forming a birefringent layer may be several types of liquid crystal, including nematic phase (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the liquid crystal compound taught in Hasegawa as any known type of liquid crystal, including nematic phase, in view of Tompkins. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selected a type of known liquid crystal used in a birefringent layer.
In respect to claim 35, Tompkins further teach providing the structure as a license plate, or at least to an automobile license plate, thus forming a “license plate” with the claimed subject matter (0113).




Response to Arguments

In respect to claims 17-27 and 31-32, applicant's arguments filed 07/26/21 have been fully considered but they are not persuasive.
In respect to both the 35 USC 102 and 103 rejection, the applicant contends that Hasegawa does not have the same “objective” but fails to differentiate from any particular claim language and Hasegawa.  Thus, no persuasive argument is made against the claim language.
The applicant further contends that Hasegawa does not disclose a ʎ/4 layer, and that “there is no showing in the current Action that the allegedly inherent characteristic of a ʎ/4 layer necessarily flows from the teaching of Hasegawa…” however the Examiner respectfully disagrees.  A “ʎ/4 layer” is a functional limitation which the structure of Hasegawa meets.  In particular, Hasegawa discloses that the optically anisotropic (birefringent) layer may have a retardation of 400 nm.  Thus, as broadly claimed, with no particular limit on the range of wavelengths, this raw material which is not further treated outside the irradiated region, intrinsically is a ʎ/4 layer for wavelengths of light of 1600 nm (infrared light).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637